UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-5032



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN WOODY, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:06-cr-00062-1)


Submitted:   August 18, 2008             Decided:   September 5, 2008


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis H. Curry, Spencer, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, Joshua C. Hanks, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Woody, Sr., pled guilty to conspiracy to distribute

oxycodone, in violation of 21 U.S.C. § 846 (2000) (Count One);

maintaining a place for drug purposes, in violation of 21 U.S.C.A.

§ 856(a)(1) (West 1999 & Supp. 2008) (Count Two); and aiding and

abetting the distribution of oxycodone, in violation of 21 U.S.C.

§ 841(a)(1), (2) (2000) (Counts Three through Six).   The district

court sentenced him to 120 months in prison. Woody timely appeals.

Finding no error, we affirm.

          On January 16, 2007, Woody pled guilty pursuant to a

written plea agreement to Count Two of the indictment.        The

district court deferred acceptance of the plea agreement until

after preparation of the presentence investigation report (“PSR”).

At sentencing, after reviewing the PSR and hearing the defendant’s

objections to the PSR, the Government’s evidence in favor of

certain sentence enhancements, and testimony from the defendant,

the district court announced that it rejected the plea agreement,

and the matter was scheduled for a jury trial.   After a jury was

impaneled, Woody pled guilty without a plea agreement to all six

counts of the indictment. On appeal, Woody challenges the district

court’s rejection of the plea agreement.   He also raises several

challenges to his sentence.

          Woody first argues that the district court improperly

rejected his plea agreement without articulating reasons for doing


                                2
so.   Woody may not raise this claim on appeal, as his subsequent,

voluntary plea of guilty forecloses his right to challenge such

antecedent, non-jurisdictional defects.     See Tollett v. Henderson,

411 U.S. 258, 267 (1973); United States v. Bundy, 392 F.3d 641,

644-45 (4th Cir. 2004).    Moreover, a defendant does not have a

constitutional right to have his guilty plea accepted by the court.

North Carolina v. Alford, 400 U.S. 25, 38 n.11 (1970); see also

United States v. Gordon, 61 F.3d 263, 267 (4th Cir. 1995) (citing

Santobello v. New York, 404 U.S. 257, 262 (1971)). Accordingly, we

decline to consider whether the district court’s rejection of the

plea agreement was erroneous.

           Woody next challenges his sentence on four grounds.    He

argues that the district court improperly calculated his sentence

by determining that the cash found in his house was drug proceeds

and considering it as relevant conduct; by adding a two-level

enhancement for his supervisory role in the offense; by assigning

criminal history points for prior convictions for which Woody did

not have counsel; and by using a “preponderance of the evidence”

standard of proof on sentencing issues.

           In   choosing   a    sentence,   a   district court must

(1) properly calculate the advisory guidelines range; (2) allow the

parties to argue for an appropriate sentence; (3) consider the 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008) factors in light of the

parties’ arguments and make an individualized assessment based on


                                  3
the facts; and (4) adequately explain its reasons for choosing the

sentence, including the justification for any variance from the

guidelines.    See Gall v. United States, 128 S. Ct. 586, 596-97

(2007); United States v. Evans, 526 F.3d 155, 160-61 (4th Cir.

2008).   We review the district court’s factual findings for clear

error, United States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006),

and its choice of sentence for abuse of discretion.          Gall, 128 S.

Ct. at 597.

           Woody first contends that the district court improperly

determined the cash found in his home was drug proceeds, converted

the money into drug weight, and counted it as relevant conduct.

The calculation of drug quantity is a factual finding reviewed for

clear error.   United States v. Kiulin, 360 F.3d 456, 461 (4th Cir.

2004).   Woody argues that the cash was a loan from his wife, he and

his wife having testified that she loaned him the money for

unspecified debts. Despite Woody’s assertion that the cash was not

drug   proceeds,   marked   money   that   was   used   by   confidential

informants to purchase drugs from Woody was found commingled with

the cash Woody claims was a loan.       In light of the vague testimony

about the loan and the commingled marked money, the district court

discredited the testimony of both Woody and his wife and, we

conclude, reasonably determined that the money was proceeds from

drug sales.    This factual finding was not clearly erroneous.




                                    4
           Next, Woody argues that the district court improperly

enhanced his sentence under U.S. Sentencing Guidelines Manual

(“U.S.S.G.”) § 3B1.1(c) (2006), finding he had a supervisory role

in the offense.    Pursuant to U.S.S.G. § 3B1.1(c), a defendant is

properly assigned a two-level enhancement if he is an “organizer,

leader, manager, or supervisor in any criminal activity.”                Woody

alleges   that   the   three   members    of   the   drug   conspiracy    were

coequals, and the other two members, Brian Woody and Shawn Bragg,

were in charge of their own drug distribution business.                     We

conclude that the record supports the district court’s application

of the supervisory enhancement, as Woody was the point of contact

for the drug transactions and set up the meetings between Brian

Woody, Shawn Bragg, and the customers.          Based upon the record, we

conclude the district court did not clearly err when it assigned

Woody two points for a supervisory role in the conspiracy.

           Woody also asserts that the district court improperly

assigned criminal history points for prior convictions because he

was not represented by counsel.          Woody was convicted in November

1994 of uttering a forged document and obtaining money under false

pretenses in the Circuit Court of Nicholas County, West Virginia.

The state court denied Woody appointed counsel based upon his

financial affidavits.     Woody cites United States v. Bacon, 94 F.3d

158, 161 (4th Cir. 1996), for the proposition that a conviction

obtained in violation of the right to counsel is an exception to


                                    5
the general rule that a state conviction may not be collaterally

attacked in federal court.    This exception applies when the court

fails to appoint counsel for an indigent defendant.         See Custis v.

United States, 511 U.S. 485, 487, 496 (1994).      Woody, however, was

not indigent, and was denied court-appointed counsel because the

court determined that he could afford to hire counsel.        Therefore,

the convictions in question were properly considered as part of

Woody’s criminal history.

          Finally, Woody argues the district court erroneously used

the   “preponderance   of   the   evidence”   standard   of    proof    at

sentencing, resulting in an unreasonable sentence.          Woody argues

that the court was required to use the “beyond a reasonable doubt”

standard to make such factual findings.       Woody did not raise this

issue at sentencing; thus it is reviewed for plain error.         United

States v. Olano, 507 U.S. 725, 732 (1993).

          Pursuant to the remedial portion of United States v.

Booker, 543 U.S. 220, 245 (2005), sentencing judges may make

findings of fact under a preponderance of the evidence standard “so

long as [the] Guidelines Sentence is treated as advisory and falls

within the statutory maximum authorized by the jury’s verdict.”

United States v. Benkahla, 530 F.3d 300, 312 (4th Cir. 2008).          This

procedure does not violate the Sixth Amendment.       Id.     Because the

district court properly used the preponderance standard to enhance

Woody’s sentence, Woody’s claim is meritless.


                                   6
           Accordingly, we affirm Woody’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                    7